                Case 20-10343-LSS              Doc 1936         Filed 01/13/21        Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                      Chapter 11

BOY SCOUTS OF AMERICA AND                                   Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,1
                                                            Jointly Administered
                           Debtors.
                                                            RE: D.I. 1880

 CERTIFICATE OF NO OBJECTION REGARDING THE DEBTORS’ MOTION FOR
 ENTRY OF AN ORDER (I) APPROVING GORDON SETTLEMENT AGREEMENT
AND (II) MODIFYING THE AUTOMATIC STAY, TO THE EXTENT NECESSARY, TO
 PERMIT PAYMENT OF SETTLEMENT AMOUNT BY APPLICABLE INSURANCE

                  The undersigned hereby certifies that, as of the date hereof, Morris, Nichols, Arsht &

Tunnell LLP (“Morris Nichols”) has received no answer, objection or other responsive pleading to

the Debtors’ Motion for Entry of an Order (I) Approving Gordon Settlement Agreement and (II)

Modifying the Automatic Stay, to the Extent Necessary, to Permit Payment of Settlement Amount by

Applicable Insurance (the “Motion”) (D.I. 1880), filed on December 29, 2020.

                  The undersigned further certifies that Morris Nichols has caused a review of the

Court’s docket in these cases and that no answer, objection or other responsive pleading to the

Motion appears thereon. Pursuant to the Notice of Motion, objections to the Motion were to be filed

and served no later than January 12, 2021, at 4:00 p.m. (ET).

                  WHEREFORE, the Debtors respectfully request that the Order attached to the Motion

be entered at the earliest convenience of the Court.




1
  The Debtors in these chapter 11 cases, together with the last four digits of each Debtors’ federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing address
is 1325 W. Walnut Hill Ln., Irving, TX 75038.
           Case 20-10343-LSS   Doc 1936     Filed 01/13/21   Page 2 of 2




Dated: January 13, 2021            MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware
                                  /s/ Eric W. Moats
                                  Derek C. Abbott (No. 3376)
                                  Andrew R. Remming (No. 5120)
                                  Eric W. Moats (No. 6441)
                                  Paige N. Topper (No. 6470)
                                  1201 North Market Street, 16th Floor
                                  P.O. Box 1347
                                  Wilmington, Delaware 19899-1347
                                  Telephone: (302) 658-9200
                                  Email: dabbott@mnat.com
                                  aremming@mnat.com
                                  emoats@mnat.com
                                  ptopper@mnat.com

                                  – and –

                                  WHITE & CASE LLP
                                  Jessica C. K. Boelter (admitted pro hac vice)
                                  1221 Avenue of the Americas
                                  New York, New York 10020
                                  Telephone: (212) 819-8200
                                  Email: jessica.boelter@whitecase.com

                                  – and –

                                  WHITE & CASE LLP
                                  Michael C. Andolina (admitted pro hac vice)
                                  Matthew E. Linder (admitted pro hac vice)
                                  111 South Wacker Drive
                                  Chicago, Illinois 60606
                                  Telephone: (312) 881-5400
                                  Email: mandolina@whitecase.com
                                         mlinder@whitecase.com

                                  Counsel for the Debtors and Debtors in Possession




                                      2
